USCA11 Case: 20-12844     Date Filed: 07/06/2021     Page: 1 of 6



                                                             [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-12844
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 9:20-cv-80756-DMM


ROBIN H. GUSTIN, an individual,

                                                  Plaintiff – Appellant,

versus

SUNTRUST BANK, a.k.a. Truist Bank,
CAPITAL ONE BANK (USA), N.A.,
WELLS FARGO BANK,
JP MORGAN CHASE BANK N.A.,
BANK OF AMERICA,

                                                  Defendants – Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                 (July 6, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12844      Date Filed: 07/06/2021    Page: 2 of 6




       Robin Gustin, proceeding pro se, appeals the district court’s grant of the

motions to dismiss filed by Capital One, N.A., Wells Fargo Bank, N.A., Bank of

America, N.A., Truist Bank f/k/a SunTrust Bank, and JPMorgan Chase Bank, N.A.’s

as to her fraud claim. The district court dismissed with prejudice for failure to state

a claim and, alternatively, on the grounds of collateral estoppel. Because Ms. Gustin

failed to sufficiently allege damages, we affirm the district court’s dismissal for

failure to state a claim.


                                              I


       Ms. Gustin filed a pro se complaint in a Florida state court, which was

subsequently removed to federal court on the basis of diversity jurisdiction. Ms.

Gustin alleged in her complaint that the appellees, Capital One, Wells Fargo, Bank

of America, Truist, and JPMorgan Chase (“the Banks”), defrauded her. Her theory

of fraud was that the Banks were vicariously liable for fraud committed by two

nonparties, Parascript LLC and NCR Corporation, in a previous patent case between

Ms. Gustin’s company and NCR.

       Ms. Gustin alleged that evidence was concealed in the patent case—

specifically, that NCR and Parascript classified certain documents during discovery

as “Highly Confidential”, which prevented her from viewing them. Though her own


                                          2
          USCA11 Case: 20-12844       Date Filed: 07/06/2021   Page: 3 of 6



attorney was privy to these documents, Ms. Gustin claimed that if she had seen them

herself her patents might not have been invalidated. As to the Banks, Ms. Gustin

alleged that they are or were customers of NCR and that they therefore participated

in the fraud.

      The Banks filed motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),

arguing that the complaint was Ms. Gustin’s third attempt to litigate patent and fraud

claims.

      The first attempt was the patent infringement case, filed by Ms. Gustin’s

company, Capital Security Systems, Inc., against NCR Corporation and Truist.

During discovery in that case, Capital Security served a third-party subpoena on

Parascript, which responded by authenticating a list of documents, some of which

were designated as “Highly Confidential” and “For Attorney’s Eyes Only.” This

prevented Ms. Gustin, but not her attorney from viewing them. Capital Security

ultimately lost the case, and its patents were invalidated.

      After the patent litigation, Ms. Gustin and Capital Security filed a complaint

against NCR and Parascript, alleging fraud and civil rights violations on the theory

that they deceptively designated documents as “Highly Confidential” during

discovery in the patent case. See Gustin v. NCR Corporation, No. 19-cv-80291 (S.D.

Fla. Mar. 4, 2019), aff’d. Gustin v. Nicoll, 824 Fed. Appx. 875, 876 (11th Cir. Aug.

26, 2020) (“Gustin I”). In Gustin I, we affirmed the district court’s dismissal with


                                           3
           USCA11 Case: 20-12844      Date Filed: 07/06/2021    Page: 4 of 6



prejudice of Ms. Gustin and Capital Security’s fifth amended complaint. The district

court there had found that the attorney’s knowledge of the “Highly Confidential”

documents was imputed to Capital Security, and that therefore Ms. Gustin could not

have been deprived of any information in those documents and could not have been

damaged.

      In their motions to dismiss here, the Banks argued that Ms. Gustin was

collaterally estopped from raising her fraud claim, due to Gustin I. Alternatively,

the Banks argued that Ms. Gustin failed to sufficiently allege damages for the

reasons discussed above. The district court dismissed Ms. Gustin’s fraud claim with

prejudice. It held that collateral estoppel barred the claim because she alleged the

same fraudulent scheme that she previously challenged in Gustin I, and the only

difference between Gustin I and the present case was the identity of the defendants.

The district court also held, alternatively, that Ms. Gustin did not sufficiently plead

damages. (Id. at 4). Ms. Gustin appealed.

                                                II

      We review a district court ruling on a Rule 12(b)(6) motion de novo. See Hill

v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). The complaint is viewed in the light

most favorable to the plaintiff, and all well-pleaded facts are accepted as true. See

id. In the case of a pro se litigant, the district court should construe the complaint




                                            4
          USCA11 Case: 20-12844        Date Filed: 07/06/2021    Page: 5 of 6



more liberally than it would formal pleadings drafted by lawyers. See Powell v.

Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).

                                               III

      The district court did not err in dismissing Ms. Gustin’s complaint for failure

to state a claim. Under Florida law, the elements of common-law fraud are (1) a

false statement of fact; (2) known by the person making the statement to be false at

the time it was made; (3) made for the purpose of inducing another to act in reliance

thereon; (4) action by the other person in reliance on the correctness of the statement;

and (5) resulting damage to the other person. See, e.g., Gandy v. Trans World

Computer Tech. Group, 787 So. 2d 116, 118 (Fla. 2d D.C.A. 2001). Here, even

assuming that Ms. Gustin sufficiently alleged the first four elements of her fraud

claim, she did not sufficiently allege damages. “In Florida, ‘lawyers . . . are always

agents of their clients, and ‘knowledge of the agent constitutes knowledge of the

principal as long as the agent received such knowledge while acting within the scope

of his authority.” Gustin I, 824 Fed. Appx. at 878 (quoting Brooks Tropicals, Inc.

v. Acosta, 959 So. 2d 288, 295 (Fla. 3d D.C.A. 2007)). Her attorney’s knowledge

of the “Highly Classified” documents was imputed onto Ms. Gustin, and she

therefore was not deprived of any information that could have damaged her. That

was true with respect to her earlier claim against NCR and Parascript, and it is

likewise true with respect to her fraud claim against the Banks.


                                           5
          USCA11 Case: 20-12844      Date Filed: 07/06/2021   Page: 6 of 6



                                              IV

      Accordingly, we conclude that the district court’s dismissal of Ms. Gustin’s

fraud claim with prejudice was correct.

      AFFIRMED.




                                          6